Case 2:18-cr-20364-VAR-APP ECF No. 135 filed 05/15/20    PageID.945   Page 1 of 10




                        UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTICT OF MICHIGAN
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

        Plaintiff,
                                            Case No. 18-20364
 v.                                         Honorable Victoria A. Roberts

 CLARENCE THOMAS WEAVER,

      Defendant.
 _____________________________/

         ORDER DENYING DEFENDANT CLARENCE WEAVER’S
       MOTION FOR RELEASE PENDING SENTENCING [ECF No. 129]


 I.     INTRODUCTION

        Clarence Weaver’s motion for release pending sentencing [ECF No.

 129] is before the Court.

        The motion for release is fully briefed, and the Court held a video

 hearing on the motion on May 14, 2020. Weaver was present at the

 hearing and consented to proceed via videoconference.

        The Court DENIES Weaver’s Motion for Release [ECF No. 129].

 II.    BACKGROUND

        In May 2018, Weaver and his co-defendants (collectively,

 “Defendants”) travelled from Michigan to Georgia to deliver heroin to an

 individual named Quincy Moore. For the heroin, Moore paid Defendants
Case 2:18-cr-20364-VAR-APP ECF No. 135 filed 05/15/20   PageID.946   Page 2 of 10




 partially in cash; for the remaining payment, he gave Defendants

 methamphetamine to take back to Michigan to sell.

       Shortly after Defendants crossed into Michigan, law enforcement

 officers pulled them over for speeding. The officers searched Defendants’

 car and found over 50 grams of methamphetamine, as well as two stolen

 firearms which were accessible to all occupants of the car. The officers

 arrested Defendants.

       The government charged Weaver in a criminal complaint with several

 drug and firearm offenses. A grand jury later issued an indictment and a

 first superseding indictment. The first superseding indictment charges

 Weaver with: (1) conspiracy to possess with intent to distribute

 methamphetamine; (2) distribution of methamphetamine and possession

 with intent to distribute methamphetamine; (3) felon in possession of

 firearms; and (4) conspiracy to distribute and possess with intent to

 distribute heroin.

       Weaver made his initial appearance on May 15, 2018.

       In anticipation of a detention hearing, Pretrial Services issued a report

 recommending that the Court deny bond and detain Weaver pending trial:

        The defendant poses a risk of nonappearance for the
        following reasons:



                                       2
Case 2:18-cr-20364-VAR-APP ECF No. 135 filed 05/15/20     PageID.947   Page 3 of 10




       1.     Offense Charged and/or Defendant's Conduct During
              Arrest for Instant Offense
       2.     Substance Abuse History
       3.     Criminal History

                                      * * *

       The defendant poses a risk of danger for the following
       reasons:

       1.     Nature of Instant Offense
       2.     Violent Behavior History
       3.     Criminal History

                                      * * *

       There is no condition or combination of conditions that will
       reasonably assure the appearance of the defendant as
       required and the safety of the community. Therefore, Pretrial
       Services respectfully recommends that the defendant be
       detained.

 [Pretrial Services Report, at pp. 6-7 (May 15, 2018)].

       The report also listed Weaver’s criminal history and noted that

 Weaver said he is a diabetic and has high cholesterol. Weaver has

 multiple felony convictions for drug distribution, including one in April 1999

 for delivery or manufacture of 450-999 grams of cocaine, heroin or another

 narcotic; he was in prison for this offense until April 2009. Weaver is 48

 years old.

       On May 16, 2018, Weaver waived his right to a detention hearing and

 consented to detention pending trial.

                                          3
Case 2:18-cr-20364-VAR-APP ECF No. 135 filed 05/15/20     PageID.948   Page 4 of 10




        On September 11, 2018, Weaver pled guilty to Counts One and Two

 of the first superseding indictment – i.e., the two methamphetamine counts.

 The parties agree that Weaver faces a mandatory minimum sentence of 10

 years, and that – due to his designation as a career offender – his guideline

 range is 262-327 months’ imprisonment. The Court has yet to sentence

 Weaver.

        On April 24, 2020, Weaver filed his motion for release pending

 sentencing.

 III.   ANALYSIS

        The parties agree that because Weaver has been convicted of, and is

 awaiting sentencing for, an offense described in 18 U.S.C. § 3142(f)(1)(A)-

 (C) – i.e., an offense under the Controlled Substances Act that carries a

 term of imprisonment of at least 10 years – Section 3143(a)(2) applies.

 See 18 U.S.C. § 3143(a)(2); § 3142(f)(1)(B).

        Under § 3143(a)(2), the Court must order Weaver detained pending

 sentencing unless: (1) the Court “finds there is a substantial likelihood that

 a motion for acquittal or new trial will be granted” or “an attorney for the

 Government has recommended that no sentence of imprisonment be

 imposed on [Weaver]”; and (2) the Court “finds by clear and convincing




                                        4
Case 2:18-cr-20364-VAR-APP ECF No. 135 filed 05/15/20       PageID.949   Page 5 of 10




 evidence that [Weaver] is not likely to flee or pose a danger to any other

 person or the community.” See 18 U.S.C. § 3143(a)(2).

       Weaver does not argue that he satisfies the exception to mandatory

 detention under § 1343. Rather, he says the Court should release him

 under 18 U.S.C. § 1345(c).

       Under § 1345(c), the Court may release a “person subject to

 detention pursuant to section 3143(a)(2)” – like Weaver – if: (1) the person

 shows that he or she “meets the conditions of release set forth in section

 3143(a)(1)” – i.e., there is clear and convincing evidence that the person is

 not likely to flee or pose a danger to the safety of any other person or the

 community if released; and (2) the person “clearly show[s] that there are

 exceptional reasons why [his or her] detention would not be appropriate.”

 See 18 U.S.C. § 1345(c) (“A person subject to detention pursuant to

 section 3143(a)(2) . . ., and who meets the conditions of release set forth in

 section 3143(a)(1). . ., may be ordered released, under appropriate

 conditions, by the judicial officer, if it is clearly shown that there are

 exceptional reasons why such person's detention would not be

 appropriate.”); § 1343(a)(1) (requiring detention “unless the judicial officer

 finds by clear and convincing evidence that the person is not likely to flee or

 pose a danger to the safety of any other person or the community if

                                          5
Case 2:18-cr-20364-VAR-APP ECF No. 135 filed 05/15/20     PageID.950   Page 6 of 10




 released”); Fed. R. Crim. P. 46(c) (“The provisions of 18 U.S.C. § 3143

 govern release pending sentencing or appeal. The burden of establishing

 that the defendant will not flee or pose a danger to any other person or to

 the community rests with the defendant.”).

       Weaver argues that he satisfies each of the requirements for release

 under § 1345, and he requests that the Court release him “on an at-home

 tether until sentencing.”

       A.    Flight Risk

       First, Weaver says he is not a flight risk because: (1) his family,

 including his children, live locally; (2) he has been an active father,

 volunteering his time helping coach his son with wrestling; and (3) he has

 long term relationships with the mothers of his children and is otherwise

 bound to the local community. If released, Weaver says he would live in

 Chesterfield Township with his fiancé and two of his children.

       The government says Weaver cannot show that he is not a flight risk;

 it says Weaver has not even suggested that he is less of a flight risk than

 he was when he was initially arrested.

       Based on his ties to the community and the fact that he has lived in

 the area his entire life, the Court finds that Weaver establishes by clear and

 convincing evidence that he is not a flight risk.

                                        6
Case 2:18-cr-20364-VAR-APP ECF No. 135 filed 05/15/20    PageID.951   Page 7 of 10




         B.   Danger to Community

         Weaver says he is not a danger to the community because: (1) “He is

 not a violent person and his prior criminal history essentially consists of

 prior narcotic cases”; (2) he was not accused of threatening or hurting

 anybody in this case, and he took responsibility for his actions almost

 immediately after being charged; (3) as his character letters attached to his

 Sentencing Memorandum reference, he has a very good side to him.

         As the government summarizes (with citation to the presentence

 investigation report), Weaver’s criminal history spans 27 years and

 includes: six previous illegal drug convictions, one of which was committed

 while on bond and another that was coupled with firearms possession; a

 felony assault conviction involving the discharge of a firearm; and an arrest

 while on parole. Despite these convictions and time spent in prison, the

 government says Weaver has not been deterred from a life of crime, and

 the Court should doubt that Weaver will not commit crimes if released on

 bond.

         Here, Weaver conspired with three others to drive to Georgia to sell a

 large quantity of heroin, then transport over 50 grams of methamphetamine

 to be sold in the Detroit area. They also transported two stolen firearms. In

 addition to putting his co-conspirators in danger through this plot, Weaver

                                        7
Case 2:18-cr-20364-VAR-APP ECF No. 135 filed 05/15/20    PageID.952   Page 8 of 10




 put the lives of those who Defendants sold to in danger, as well as the

 innocent community members living nearby.

       These facts demonstrate that Weaver is a significant danger to the

 community. See United States v. Stone, 608 F.3d 939, 947 n.6 (6th Cir.

 2010) (“[O]ur Court routinely affirms, on dangerousness grounds, the pre-

 trial detention of run-of-the-mill drug dealers, even without any indication

 that the defendant has engaged in violence. . . . To be sure, drug trafficking

 is a serious offense that, in itself, poses a danger to the community.”

 (collecting cases)).

       Because Weaver fails to show that he is not a danger to the

 community, he is not entitled to release under § 3145(c). See 18 U.S.C. §

 1345(c), 1343(a)(1).

       C.    COVID-19 and Exceptional Circumstances

       Weaver contends that the Coronavirus pandemic coupled with his

 health conditions constitute an exceptional reason for why his detention is

 not appropriate. Particularly, Weaver says he is at far greater risk to die

 from COVID-19 because he struggles with obesity and has diabetes and

 high cholesterol. The Centers for Disease Control and Prevention has

 stated that people with diabetes are at higher risk of severe illness from

 COVID-19. See Groups at Higher Risk for Severe Illness (May 14, 2020),

                                        8
Case 2:18-cr-20364-VAR-APP ECF No. 135 filed 05/15/20   PageID.953   Page 9 of 10




 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/groups-at-higher-risk.html (last visited May 14, 2020). Weaver

 also states that he has heart issues. Medical records do not support this.

 Weaver claims that it is only a matter of time before he contracts COVID-19

 because the facility where he is being detained – Milan – is overrun with

 the virus.

       The Court acknowledges that COVID-19 is a serious public health

 concern, and one that creates particularly concerning risks to prisoners due

 to the inherent nature of prisons. The Court also acknowledges that, in

 certain circumstances, the threat of COVID-19 may constitute an

 exceptional reason warranting the release of a defendant on bond –

 especially where a person has preexisting health conditions that make him

 or her more susceptible to COVID-19. However, it is unnecessary to

 consider that question here, because Weaver does not satisfy each of the

 other requirements of § 1345.

       Particularly, Weaver fails to demonstrate by clear and convincing

 evidence that he would not pose a danger to the safety of any other person

 or the community if released. See 18 U.S.C. § 1345(c); § 1343(a)(1).

       Moreover, Weaver’s representation that Milan is overrun with COVID-

 19 is misleading and not supported. Milan is both a federal correctional

                                      9
Case 2:18-cr-20364-VAR-APP ECF No. 135 filed 05/15/20    PageID.954   Page 10 of 10




 institution (i.e., FCI Milan) and a federal detention center (i.e., FDC Milan).

 FCI Milan and FDC Milan are separate buildings. While FCI Milan has

 more cases of COVID-19, as of May 12, 2020, FDC Milan – where Weaver

 is being detained – has only had four inmates test positive for COVID-19.

 Two recovered weeks ago; the other two are in quarantine.

 IV.   CONCLUSION

       The Court DENIES Weaver’s motion for release pending sentencing

 [ECF No. 129].

       IT IS ORDERED.

                                            s/ Victoria A. Roberts
                                            Victoria A. Roberts
                                            United States District Judge

 Dated: May 15, 2020




                                       10
